Citation Nr: 1706328	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been presented as sufficient to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1963 to January 1967 and from August 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In short, the Veteran requested a Board videoconference hearing via his substantive appeal (VA Form 9).  He then changed his hearing request to a travel Board hearing in correspondence from January 2013.  In January 2014, the Veteran requested to withdraw his Decision Review Officer (DRO) hearing, but to continue his request to schedule a Board videoconference hearing.  

The Veteran was scheduled for a videoconference hearing in October 2014.  In September 2014, the Veteran wrote the RO and requested his videoconference hearing be scheduled at the Twin Falls VA Community Based Outpatient Clinic (CBOC).  He indicated he was unable to travel to Boise as it would cause a major financial hardship.  The Board notes that not all VA facilities have the capabilities to host video hearings with the Board.  However, as some CBOCs are equipped to conduct hearings, the Board finds that the Veteran should be afforded another opportunity at a Board videoconference hearing. See 38 C.F.R. §§ 20.704, 20.1304.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the Twin Falls CBOC if possible.  If a hearing is unable to be scheduled there, the Veteran should be scheduled for a hearing at the RO. The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



